Citation Nr: 0934951	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  08 11 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to non-service-connected pension benefits.


ATTORNEY FOR THE BOARD

Jebby F. Arnold


INTRODUCTION

According to the evidence on file, the Veteran served on 
active duty from November 1960 to November 1963.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from actions of the Department of Veterans Affairs 
(VA) Regional Office in St. Petersburg, Florida (RO).




FINDINGS OF FACT

The Veteran did not serve during a qualifying period of time.


CONCLUSION OF LAW

The criteria for a permanent and total rating for pension 
purposes have not been met. 38 U.S.C.A. §§ 1513, 1521, 5103, 
5103A (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 3.340, 
3.342 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks VA pension benefits due to non-service-
connected disability which he alleges is permanent and total 
in nature. However, the evidence shows that he does not serve 
in a qualifying period of war, nor was he discharged from 
service due to service-connected disability. Absent such 
evidence, he cannot meet the criteria for a permanent and 
total disability rating for pension purposes. Accordingly, 
the appeal is denied.

Pension is a benefit payable by VA to veterans of a period of 
war who meet the service requirements prescribed in section 
1521(j). 38 U.S.C.A. § 1541(a) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.3(b)(4) (2008). Basic entitlement exists if (i) 
the veteran served in the active military, naval or air 
service for 90 days or more during a period of war; (ii) is 
permanently and totally disabled from nonservice-connected 
disability not due to his or her own willful misconduct; and 
(iii) meets the net worth requirements under 38 C.F.R. § 
3.274, and does not have an annual income in excess of the 
Maximum Annual Pension Rate (MAPR) specified in 38 C.F.R. §§ 
3.23. See 38 U.S.C.A. §§ 1502, 1521(j) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.3(a) (2008). The provisions of 38 
U.S.C.A. § 1502 were amended, effective in September 2001, to 
provide that VA will consider a veteran to be permanently and 
totally disabled if he is a patient in a nursing home for 
long-term care due to disability, or determined to be 
disabled for Social Security Administration purposes. See 
Pub. L. No. 107-103, Section 206(a), 115 Stat. 990 (Dec. 27, 
2001); 38 C.F.R. 
§ 3.114 (2004). In addition, a disability pension is payable 
to each veteran who served in the active military, naval, or 
air service for 90 days or more during a period of war and 
who is 65 years of age or older. See 38 U.S.C.A. § 1513.

The Veteran's service record, DD-214, reflects that he had 
active service from November 1960 to November 1963.  Although 
this period of service did occur in the period of time known 
as the Vietnam era, the qualifying period for pension 
purposes began on August 5, 1964. See 38 U.S.C. 101(29) 
(2008); 38 C.F.R. 
§ 3.2(f). Thus he does not meet the service requirement 
necessary to qualify for a permanent and total disability 
rating for pension purposes.

The Veteran contends that he meets the service criteria 
because he had six (6) months and eight (8) days of foreign 
service. However, the Veteran's foreign service does not 
qualify since it occurred prior to August 5, 1964. 

In light of the foregoing, the Veteran cannot meet the 
service criteria for a permanent and total disability rating 
for pension purposes. The law is dispositive of the issue; 
and, therefore, the appeal must be denied. Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

In arriving at this decision, the Board notes that generally, 
VA has a duty to assist the Veteran with the development of 
his appeal. 38 U.S.C.A. §§ 5102, 5103.  However, since no 
amount of development would allow the Veteran to prevail, no 
assistance need be performed. See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).

	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to non-service-connected pension benefits is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


